Citation Nr: 1728695	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-29 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for thoracic outlet syndrome.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for bilateral hip disability, to include as secondary to a service-connected disability. 

5.  Entitlement to service connection for bilateral knee disability, to include as secondary to a service-connected disability.  

6.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle sprain.

7.  Entitlement to an initial compensable disability rating for residuals of left inguinal hernia, status post herniorrhaphy. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from February 1988 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Huntington, West Virginia.  The Veteran perfected a timely substantive appeal in October 2012.

In March 2014, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of the proceeding is of record.

In January 2015, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for additional development.  An August 2015 supplemental statement of the case continued the denial of the claims.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Following the issuance of the August 2015 supplemental statement of the case, the Veteran submitted a September 2015 statement in response to the continued denial of the claims on appeal.  The Veteran included a complaint of inadequacy of the August 2015 VA examination and a challenge to the competency and credentialing of the VA examiner who completed the examination.  In the August 2016 Informal Hearing Presentation, the Veteran's representative stated that the Veteran did not waive review of his September 2015 statement by the AOJ.

Thus, as the Veteran has not waived review of his September 2015 statement, remand is necessary so that the AOJ can consider this evidence in the first instance.  38 U.S.C.A. § 7105(e)(1) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claims on appeal based upon all the evidence of record, including review of the Veteran's September 2015 statement and any additional evidence obtained since the August 2015 supplemental statement of the case.  

2.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




